UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 9, 2012 JBI, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52444 20-4924000 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1783 Allanport Road, Thorold Ontario L0S 1K0 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 384-4383 N/A Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 — Other Events Item 8.01 Other Events. On February 9, 2012, we received approval from the New York State Department of Environmental Conservation of an amendment to our air permit which allows us to operatePlastic2Oil® P2O processorsat our Niagara Falls, NY facility at an increased rate of 4,000 lbs per hour.This rate istwo times the rate at which we were previously authorized to supply feedstock to the P2O processor. The approval of the increased rate of operation now permits us to amend our Part 360 Waste Permit to reflect the storage of similar plastic volumes and is a key component to our plans for long-term growth. On February 13, 2012,we issued a press release to announce that we will hold an investor update call on February 27, 2012.A copy of the press release is attached as Exhibit 99.1 hereto. Section 9 — Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1 Press Release dated February 13, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JBI, Inc. February 13, 2012 By: /s/John Bordynuik Name:John Bordynuik Title: Chief Executive Officer
